Citation Nr: 0530300	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  02-08 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for paralysis of the 
posterior tibial nerve, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Missouri Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to an increased rating for paralysis of the 
posterior tibial nerve, currently evaluated as 10 percent 
disabling.

The veteran filed his original claim for service connection 
for paralysis of the left tibial nerve in June 1968.  He was 
granted service connection and his condition was evaluated as 
30 percent disabling.

In August 1973, the RO reduced the veteran's award for 
paralysis of the left tibial nerve from 30 percent to 10 
percent disabling.  The veteran submitted a notice of 
disagreement (NOD) in September 1973 and timely perfected his 
appeal in November 1973.  The Board denied his claim for an 
increased rating in January 1974.

The veteran filed the current claim in February 2001.  The RO 
issued the rating decision which is the basis for this 
appeal, in August 2001.  The veteran submitted a NOD in 
September 2001 and timely perfected his appeal in May 2002.  
In July 2003, this claim was remanded to the Appeals 
Management Center (AMC) for further development.


FINDING OF FACT

The service-connected residuals for paralysis of the 
posterior tibial nerve, left lower extremity, are manifested 
by: weakness of plantar flexion; total loss of 
feeling/sensation to all modalities of the left foot; partial 
interruption of the left posterior tibial nerve; causalgia; 
and represents no more than moderate incomplete paralysis.
CONCLUSION OF LAW

The criteria for a 20 percent evaluation, and no more, for 
service-connected paralysis of the posterior tibial nerve, 
left lower extremity, have been met.  38 U.S.C.A. §§ 1155, 
7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, Part 4, 
Diagnostic Code 8524 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

II.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The RO issued a letter to the veteran in 
April 2001 that informed the veteran of the elements 
necessary to substantiate his claim.

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2005).  The April 
2001 letter informed the veteran that VA would make 
reasonable efforts to assist him in obtaining such things as 
medical records, employment records or records from other 
Federal agencies.

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005).  The April 2001 letter requested that the veteran 
provide medical evidence of his current treatment, to include 
the names of the people, agencies or companies who had 
relevant records, the corresponding addresses, approximate 
time frames covered by such records and the conditions for 
which he was treated.

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159(b)(1) (2005).  It is unclear from the 
record whether the veteran was explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claim.  See 38 C.F.R. § 3.159(b)(1) (2005).  Nevertheless, as 
a practical matter the Board finds that he has been notified 
of the need to provide such evidence, for the following 
reasongs.  The Appeals Management Center's April 2004 letter 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the AMC/RO.  In addition, the 
August 2005 Supplemental Statement of the Case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which included such 
notice.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession.

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

III.  Reasons and Bases

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2005).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2005).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1 (2005); see also Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  In cases in which 
service connection already has been established, and an 
increase in the disability rating is at issue, as here, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).

The veteran's statements describing the symptoms of his 
service-connected disorders are deemed competent evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

VA must consider all the evidence of record to determine when 
an ascertainable increase occurred in the rated disability.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson 
v. West, 12 Vet. App. 442 (1999).  The primary concern in a 
claim for an increased evaluation for a service-connected 
disorder is the current level of disability.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).
The Board has reviewed all the evidence of record, with an 
emphasis on the more recent evidence dated in the year prior 
to receipt in February 2001 of the veteran's claim for an 
increase.  The more recent evidence consists of contentions 
of the veteran, VA medical records reflecting treatment from 
2001 through 2005 for different medical conditions and 
disorders, and VA examinations, as further discussed below.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The evidence submitted by the veteran or on his behalf 
is extensive and will not be discussed in total detail.  The 
Board will summarize the relevant evidence where appropriate 
and material to the issue here.
In April 2001, the veteran submitted to a VA orthopedic 
examination.  The veteran stated that his left lower 
extremity was painful and weak.  This condition was worsened 
by cold, damp weather, which caused him so much pain that he 
could not usually leave his home.  Periods of flare-ups were 
daily.  Precipitating factors were walking up steps, any 
activity and prolonged standing.  Upon physical examination 
the ankles bilaterally revealed dorsiflexion 0 to 20 degrees 
and plantar flexion was 0 to 40 degrees.  There was no medial 
or lateral laxity in the ankles, and the drawers were 
negative.  The left foot was cool, but there were 2+ 
peripheral pulses in the dorsalis pedis and posterior 
tibialis.  Sensation was decreased in the lower extremity as 
well.  The examiner diagnosed the veteran with a severed 
tibial nerve, status post shrapnel wound.

Vascular lab results dated March 2001 from the VA Heartland 
West indicated that no blood flow was detected in the 
veteran's left ankle.  Examination notations also stated that 
the veteran's reflexes were 2+ bilaterally.  Strength was 
measured as 5/5 for dorsiflexion and plantar flexion 
bilaterally.  Sensation was intact except for a well-defined 
are on the sole of the left foot in the distribution of the 
tibial nerve (medial and lateral calcaneal branches).  Motor 
nerve conduction velocity studies (latency, amplitude and 
segment conduction velocity) were absent for the left tibial 
nerve due to the abductor hallicis.  Sensory nerve conduction 
studies (latency, distance and amplitude) were absent for the 
left medial plantar.  The examiner's impression was evidence 
of complete tibial nerve lesion in the lower left leg and 
foot, consistent with an old wound.

Outpatient treatment records from the Kansas City VA Medical 
Center (VAMC) dated September 2001 indicated the veteran was 
seen with complaints of left leg numbness and tingling.  He 
stated this had been ongoing for the prior 34 years.  He also 
stated that the bottom of his left foot had a complete loss 
of sensation.

In May 2002, the veteran submitted a statement in conjunction 
with his VA Form 9.  He stated that he could flex his toes 
downward only approximately 15 degrees with difficulty.  He 
alleged his condition had become worse over the years, such 
that he stepped on nails, thumbtacks and fish hooks and was 
not aware of it until after it had happened.  He stated the 
left foot remained constantly cold, requiring that it be 
wrapped at all times.  When walking, the veteran stated his 
foot felt as though all this circulation had been cut off and 
there was constant pain that extended from below the knee to 
the bottom of the foot.

The veteran was also treated at Fort Leonard Wood for his 
diabetic foot condition in 2004.

The veteran submitted to a VA neurological disorders 
examination in April 2005.  The examination revealed that the 
veteran walked with a slight limp and used a cane in his left 
hand, favoring his left leg.  There was no foot drop.  The 
veteran stepped off well using the left foot.  His gait was 
almost normal.  Examination of the left leg revealed normal 
strength of all muscles, except for those innervated by the 
posterior tibial nerve.  This resulted in weakness of plantar 
flexion of the left foot.  The weakness was graded 
approximately 25 percent with 75 percent of strength 
remaining.  The reflexes measured 1 - 2+; they were 
symmetrical and equal at both the knees and at the ankles.  
Examination of the left leg revealed a well-healed incision 
on the medial aspect of the lower left leg.  The left foot 
appeared slightly smaller than its fellow on the right.  
Sensory examination revealed normal sensation, except for the 
plantar aspect of the left foot where the veteran had a total 
loss of feeling to all modalities.

The examiner's impression was partial interruption of the 
left posterior tibial nerve, which resulted more of a 
causalgia than any other type of disability.  The examiner 
stated the veteran was bothered less by the weakness that was 
present there than by the loss of sensation.  The veteran's 
left foot also began to ache with pains and fluctuated from 
hot to cold.  The paralysis was partial, but the sensory loss 
was virtually total along the plantar aspect of the foot.  
The veteran's sensory loss was characterized as causalgia-
like dysesthesia.

The veteran's service-connected paralysis of the posterior 
tibial nerve, is evaluated as 10 percent disabling under 38 
C.F.R. § 4.124a, Diagnostic Code 8524.  Under Diagnostic Code 
8524, a 10 percent rating is assigned for mild incomplete 
paralysis of the internal popliteal nerve (tibial).  A 20 
percent evaluation is assigned for moderate incomplete 
paralysis of the internal popliteal nerve (tibial).  A 30 
percent evaluation is assigned for severe incomplete 
paralysis of the internal popliteal nerve (tibial).  A 40 
percent evaluation is warranted for complete paralysis, with 
plantar flexion lost, frank adduction of the foot impossible, 
flexion and separation of the toes abolished, no muscle in 
the sole that can move, and lesions of the nerve high in 
popliteal fossa.

The Board has reviewed the medical evidence associated with 
the residuals of the paralysis of the posterior tibial nerve.  
That disability has been shown to be associated with weakness 
of plantar flexion, total loss of feeling/sensation to all 
modalities of the left foot, partial interruption of the left 
posterior tibial nerve and causalgia.

On balance, the Board concludes that the veteran's overall 
level of disability due to his service-connected neurologic 
deficit more nearly approximates moderate impairment, 
consistent with a 20 percent rating and no more.  Although 
the neurologic impairment is wholly sensory, the examiner's 
observation of significant pain justifies a rating for 
moderate impairment.  See 38 C.F.R. § 4.124a, "Diseases of 
the Peripheral Nerves," preface preceding Diagnostic Code 
8510.

The Board has considered the assignment of a rating higher 
than 20 percent, but the preponderance of the evidence is 
against assignment of a higher rating.  The evidence as a 
whole does not show that the neurologic impairment is severe.  
The recent VA examination in April 2005 characterized the 
veteran's condition as causalgia-like dysesthesia.  Although 
the veteran's personal statement also indicates he suffers 
from extreme pain, the evidence does not show that the 
overall disability picture due to the disability is severe.  
Therefore, an evaluation in excess of the 20 percent granted 
here is not warranted.







ORDER


A 20 percent evaluation for residuals of paralysis of the 
left posterior tibial nerve, is granted, subject to 
regulations applicable to the payment of monetary benefits.




____________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


